Citation Nr: 0509251	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  97-05 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia.  

2.  Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1951 to January 1954.  He also had periods of 
subsequent active duty for training (ACDUTRA) in the U.S. 
Naval Reserves.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a November 1994 decision of 
the Waco Department of Veterans Affairs (VA) Regional Office 
(RO).  In February 1996, the veteran appeared for a personal 
hearing before a hearing officer at the RO.  The case was 
before the Board in December 2002, when the Board arranged 
for additional development; and was again before the Board in 
September 2003, when it was remanded for further development, 
and to satisfy due process considerations.  


FINDINGS OF FACT

1.  It is not shown that the veteran currently has a hiatal 
hernia; any hiatal hernia previously diagnosed by history was 
not shown to be related to service.  

2.  There is no competent evidence that the veteran's current 
lumbosacral spine disorder is related to his service or to 
any alleged injury therein.  


CONCLUSIONS OF LAW

1.  Service connection for a hiatal hernia is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).  

2.  Service connection for residuals of a back injury is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA and implementing regulations apply in the instant case, 
and the requirements therein appear met.  

Well-groundedness is not an issue.  The veteran was provided 
VCAA notice by March 2004 correspondence from the RO, and by 
a supplemental statement of the case (SSOC) issued in 
November 2004.  Although he was provided VCAA notice 
subsequent to the RO decision appealed (incidentally, notice 
would not have been possible prior to enactment of the VCAA), 
he is not prejudiced by any notice timing defect.  He was 
notified (in the November 1994 RO decision, in an April 1996 
statement of the case (SOC), in the March 2004 
correspondence, and in the numerous SSOCs issued throughout 
the course of this appeal) of everything required, and has 
had ample opportunity to respond or supplement the record.  
Specifically, the March 2004 correspondence the November 2004 
SSOC informed him of the allocation of responsibility of the 
parties to identify and obtain additional evidence in order 
to substantiate his claims.  The case was reviewed de novo 
subsequent to the notice.  

Regarding content of notice, the SOC and the SSOCs informed 
the veteran of what the evidence showed.  He was advised by 
the March 2004 correspondence, and the November 2004 SSOC, 
that VA would make reasonable efforts to help him get 
pertinent evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The March 2004 correspondence advised him of what 
the evidence must show to establish service connection for 
residuals of a back injury and for a hiatal hernia, and what 
information or evidence VA needed from him.  While the 
veteran was not advised verbatim to submit everything he had 
pertaining to his claims, the RO asked him to submit, or 
provide releases for VA to obtain, any pertinent records.  
This was equivalent to advising him to submit everything 
pertinent.  Everything submitted to date has been accepted 
for the record and considered.  
Regarding the duty to assist, the Board directed additional 
development in December 2002 and September 2003.  The 
development, to include VA examinations with medical 
opinions, has been completed and the additional evidence was 
considered by the RO.  As the veteran's service medical 
records from his active service from February 1951 to January 
1954 were apparently destroyed by fire, VA has exhaustively 
developed for alternate source records.  (Notably however, 
the fact that those records are unavavilable appears to be 
irrelevant to the back disability claim, as the veteran 
states he never reported back complaints or injury in service 
and has variably indicated that the disability began during 
reserve service many years later.)  VA has obtained all 
identified records that could be obtained.  Evidentiary 
development is complete to the extent possible; VA's duties 
to notify and assist are met.  The Board finds it proper to 
proceed with appellate review.  It is not prejudicial to the 
veteran for the Board to do so.  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

Background

The veteran's service medical records were evidently 
destroyed in a 1973 fire at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri.  The RO was able to 
obtain alternate source records, including sick call reports 
from the 56th Military Police Prisoner of War Processing 
Company from May 1951 to November 1952, which have been 
associated with the claims folder.  Those records show that 
the veteran was on sick call on three occasions between May 
and June 1951; he was hospitalized from August 25, 1952, to 
September 6, 1952; and he was again on sick call on November 
24, 1952.  The records indicate he returned to duty each 
time.  The injuries or illnesses treated were not noted in 
the sick call reports.  

Service medical records from the veteran's service in the 
U.S. Naval Reserves include December 1973 and November 1975 
reports of medical examinations that are negative for any 
musculoskeletal system disorder.  The examination reports and 
all other Reserve records are likewise negative for any 
digestive disorder, to include hiatal hernia.  

Essentially, the veteran contends that he has a back disorder 
that is a residual of a back injury he sustained in service, 
and he has a hiatal hernia that was incurred in or aggravated 
by his military service.  Specifically (per his testimony at 
the February 1996 hearing), he alleges that his back 
condition was initially manifested in service when he 
performed such activities as forced marches, lifting, and 
driving a jeep on dirt roads in Korea.  He testified that his 
back was examined during active duty and he was told he most 
likely sprained his back.  Subsequent to his service in 
Korea, he suffered intermittent back soreness, but he never 
really had an episode again until the 1970s when he was in 
the Naval Reserve, where he reportedly injured his back 
operating heavy equipment.  He did not seek treatment for a 
back condition in service, but he saw a private physician 
after his reserve service who told him his back condition was 
most likely a sprain or strain.  He testified that he saw a 
chiropractor after his reserve service, and the chiropractor 
diagnosed degenerative disc disease and arthritis of the 
spine.  

Regarding a hiatal hernia, the veteran testified in February 
1996 that his only memory of such a disorder was when he was 
stationed at Camp Gordon in late 1951 and 1952.  He reported 
that he had a little indigestion at that time, but he was 
hospitalized for 11 days after the discomfort became more 
dramatic.  He reported that problems with a hiatal hernia 
have persisted to the present.  

The earliest postservice medical evidence of record showing a 
spine disorder is a private physician's letter showing that 
the veteran was seen in April 1985 after injuring his back at 
work.  A May 1985 letter from a private physician shows 
diagnosis of spondylolysis L5 with Grade I spondylolisthesis, 
and possible compression fracture or intraosseous herniation 
at T11, apparently healed.  The letter indicates that the 
veteran was a dock foreman for Burlington Northern railroad, 
and he had injured himself approximately two weeks earlier 
while prying timbers apart while working.  It was also noted 
at the time that he had a 5 year history of chiropractic 
manipulations.  A June 1985 surgical report indicates that a 
lateral fusion of the spine at L5-S1 was performed.  The 
private medical records dated from April to June 1985 are 
negative for reference or medical opinion to the effect that 
the veteran's back disorder is related to any incident or 
injury in service.  A 1985 record notes that the veteran was 
reassured he did not have an inguinal hernia. 

In his initial claim seeking service connection for the 
disability at issue, the veteran stated that his back 
disability began while he was on ACDUTRA, and that he had the 
onset of "stomach" problems in 1952.  VA examination in 
April 1994 was negative for indication of a hernia.  
Regarding his back, the veteran reported that he developed a 
back ache, with occasional "locking up," in 1955.  He 
reportedly sought chiropractic treatment immediately after 
service, but the back pain continued for several years.  He 
stated that he had good results from the June 1985 
laminectomy for approximately three years, but more recently 
there were occasions of back stiffness, locking up, and 
extreme pain.  Later in the VA examination report, the 
examiner reported that the veteran developed low back pain in 
April 1985 which ultimately resulted in the June 1985 
laminectomy.  The diagnosis was considerable degeneration and 
deformity secondary to the June 1985 surgery.  

In a March 1996 letter, a friend of the veteran reported that 
he served with the veteran in the U.S. Naval Reserve.  He 
recalled that the veteran "did indeed have problems with his 
back and complained about it."  He specifically recalled 
that the veteran injured his back in approximately 1976 while 
running various heavy equipment while building an airstrip.  

VA medical records dated from December 1992 to January 1993 
include a December 1992 VA X-ray report that shows findings 
consistent with a small hiatal hernia with a mild degree of 
gastroesophageal reflux.  There was also evidence of 
nonspecific antral gastritis, and it was suggested that the 
veteran be treated symptomatically for a peptic disorder.  A 
January 1993 VA outpatient record shows complaints of 
arthritic neck pain and epigastric discomfort.  The 
diagnoses, in pertinent part, were hiatal hernia with 
esophageal reflux, and degenerative arthritis of the cervical 
spine.  

VA outpatient records dated from September 1994 to March 2004 
show treatment the veteran received for numerous disorders.  
The records show repeated notations of the veteran's history 
of backache, gastroesophageal reflux disease, severe 
indigestion, and hiatal hernia.  Diagnoses during the period 
from August 2000 through March 2004 include back pain and 
osteoarthritis, but the records are essentially negative for 
treatment of a back disorder.  The records are also 
essentially negative for diagnosis of a hiatal hernia, other 
than by history.  They are also negative for reference or 
medical opinion to the effect that the veteran's back 
disorder is related to any incident or injury in service.  

Additional private medical records dated from June 2001 to 
December 2003 include a June 2001 report that indicates prior 
medical history, in pertinent part, of hiatal hernia and 
arthritis, and note a surgical history of spinal fusion.  A 
"problem list" shown in the private records dated from June 
2001 to July 2003 includes memory loss, hypertension, 
hyperlipidemia, arthritis, dyspepsia and hiatal hernia, and 
benign prostatic hypertrophy.  The private medical records 
dated from June 2001 to December 2003 are negative for 
reference or medical opinion to the effect that a back 
disorder or hiatal hernia is related to service.  

On VA examination in May 2004, the veteran reported that he 
had "problems with his stomach" in 1952, to include acid 
problems and sores in his mouth and constipation, and 
continued to have such "problems" until he was finally seen 
by a physician in 1993 who diagnosed a hiatal hernia.  He was 
taking Ranitidine, Gaviscon, and Mylanta syrup to alleviate 
gastrointestinal symptoms.  He complained of a burning 
sensation in the esophagus, with epigastric pain, that 
occurred approximately every few days.  He had occasional 
reflux and regurgitation, but no nausea or vomiting.  He also 
reported that he had low back problems on active duty in 
1952, which he believed were due to activities such as forced 
marches and squat jumps.  He did not report the back pain 
during service because he felt it was not serious enough.  He 
did not see a physician regarding his back pain until 1972, 
when he was treated by an osteopath and a chiropractor.  He 
admitted to a railroad-related injury in 1985 when he felt 
his back "snap" while prying down on timber.  That injury 
resulted in diagnosis of severe back sprain, and eventually 
the June 1985 laminectomy was performed.  He reported that he 
was awarded workers' compensation benefits from the railroad 
company for that injury.  Examination revealed an umbilical 
hernia and a well-healed incision on his abdomen secondary to 
an old appendectomy.  There was mild tenderness in the 
epigastric region, but no hepatosplenomegaly.  Bowel sounds 
were well heard.  The veteran's back revealed scoliosis but 
his posture and gait were within normal limits.  There was no 
objective evidence of any painful motion, spasm, weakness, 
tenderness, fixed deformity.  X-rays of the lumbosacral spine 
showed marked degenerative changes of the transverse 
processes, with a grade I spondylolisthesis at L5-S1, and 
marked degenerative changes at the L4-5 and L5-S1 posterior 
facet joints.  An upper GI showed three duodenal diverticula, 
but gastroesophageal reflux disease and/or a hiatal hernia 
were not demonstrated.  The diagnoses were hiatal hernia by 
history (upper GI study shows no hernia); and degenerative 
joint disease of the lumbosacral spine, status post spinal 
surgery, with limitation of function due to moderate pain.  
The examiner reported:

[T]here are no medical records which 
would indicate that [the veteran] was 
ever seen for [a] back [disorder during 
service].  He was seen for sick call but 
I do not know for what and the veteran 
states he was seen for his stomach.  So, 
without resulting [sic] to speculation, I 
cannot give an opinion whether the 
current back disorder is at least as 
likely as not related to, and/or 
consistent with an inservice back injury, 
which he does not report.  [The veteran] 
states that he was getting some back 
discomfort.  He also had a worker's 
comp[ensation] injury in 1985 where he 
had a spondylolisthesis.  So it is my 
opinion that it is not likely that his 
current back condition was in any way 
related to his injury, but like I said, 
without the medical records, it is just 
speculation.

As for the hiatal hernia[,] [i]f the 
upper GI study shows it, I still without 
resulting [sic] to speculation cannot 
give an etiology of such disability.  
Hiatal hernia usually is a congenital 
condition which would not be service 
connected.  But, again, given that I have 
no medical records, I do not know if this 
condition was present during service or 
not without resulting [sic] to 
speculation.  

Legal Criteria and Analysis

As noted above, the veteran's service medical records (for 
his active duty from February 1951 to January 1954) are 
unavailable as a fire at the NPRC possibly destroyed them in 
1973.  The Board is aware that in such a situation there is a 
heightened duty to assist a claimant in developing his 
claims.  This duty includes a search for alternate medical 
records, as well as a heightened obligation on the Board's 
part to explain its findings and conclusions, and carefully 
consider the benefit-of-the-doubt rule.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Pruitt v. Derwinski, 2 Vet. 
App. 83 (1992).  The evidence of record reflects that the RO 
repeatedly pursued service medical records pertaining to the 
veteran through the NPRC and other service departments.  In 
each case, the RO has been informed that any such records are 
not available.  The Board is satisfied that the RO attempted, 
albeit unsuccessfully, to locate additional pertinent 
evidence regarding the veteran's service medical records.  
The analysis set forth below, therefore, was undertaken 
pursuant to the duties and obligations set forth in Pruitt 
and Cuevas.  However, it is again noteworthy that the absence 
of service medical records from 1951 to 1954 is a nonfactor, 
as the veteran has indicated he never reported his back 
complaints in service.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  
In the case of any veteran who served on active duty for 
ninety days or more and a chronic disease, to include 
arthritis, becomes manifest to a degree of ten percent or 
more within one year from the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, notwithstanding that there is no record of 
evidence of such disease during service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. § 3.307, 3.309.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit Court of Appeals observed that the structure 
of these statutes "provided strong evidence of congressional 
intent to restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332.  Simply put, in the absence of proof of present 
disability there can be no valid claim.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

As is noted above, to establish service connection for a 
claimed disability, as a threshold requirement there must be 
evidence that such disability exists.  Regarding the claim of 
service connection for a hiatal hernia, there is no competent 
(medical) evidence that the veteran currently has such 
disability due to any injury or incident in service.  It was 
expressly found, and noted, on VA examination in May 2004 
that an upper GI study "shows no hernia."  Without a 
current diagnosis of such disability, service connection is 
not warranted.  

While the veteran asserts that a hiatal hernia was first 
manifested in service, and treated postservice, such 
assertions are self-serving, and by themselves insufficient 
to establish that a hiatal hernia actually occurred as 
described, or that there is current hiatal hernia that is 
related to service.  The record is clearly absent any 
competent evidence that he now has hiatal hernia disability.  
The Board is aware that the veteran's history of hiatal 
hernia has been noted in numerous postservice medical 
records.  Those notations were (and remain) bare 
transcriptions of lay history, and thus are not competent 
medical evidence that the veteran currently has a hiatal 
hernia that is related to his service.  See LeShore v. Brown, 
8 Vet. App. 406 (1995).  As the veteran is a layperson, his 
own beliefs that various complaints or symptoms he had in 
service represented a hiatal hernia, or that he now has a 
hiatal hernia are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The sole question before 
the Board is whether service connection may be granted in the 
absence of competent evidence of current disability.  There 
is no legal authority for that proposition, and the claim of 
service connection for a hiatal hernia must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Regarding the claim of service connection for residuals of a 
back injury, the record clearly shows that the veteran 
carries a diagnosis of degenerative joint disease of the 
lumbar spine.  While it is not implausible that the veteran 
may have sustained some type(s) of back injury in service 
(although his accounts have varied, with claims that his back 
disability was first manifested during ACDUTRA alternating 
with allegations that he first had back injury and symptoms 
during service in 1952) , the record provides no support for 
a conclusion that any injury during active service or ACDUTRA 
resulted in his current degenerative joint disease of the 
lumbar spine.  No competent (medical) evidence of record 
relates the degenerative joint disease of the lumbar spine to 
the veteran's service.  In fact, the May 2004 VA physician 
expressly noted that he would have to resort to pure 
speculation to offer an affirmative opinion as to a nexus 
between the current degenerative joint disease of the lumbar 
spine to service.  The VA physician further noted that there 
are no medical records to support or refute the veteran's 
assertions.  Notably however, to the extent that the veteran 
alleges the disability arose during ACDUTRA, it is 
significant that records, including examination reports, from 
the Reserve service are available, and do not show any back 
disability complaints, findings, or diagnosis.  Furthermore, 
it is a basic principle in the adjudication of service 
connection claims that a finding of service connection may 
not be based on resort to speculation or remote possibility.  
See 38 C.F.R. § 3.102.  The Court has held that when, as 
here, a medical professional is unable to provide a more 
definitive causal connection; the opinion is not supportive 
of the claim.  See Perman v. Brown, 5 Vet. App. 237 (1993).  
This is true even though the opinion does not have to be 
absolutely definitive, one way or the other, in the ultimate 
conclusion.  See Lee v. Brown, 10 Vet. App. 336 (1997).  
Furthermore, as arthritis of the spine was not manifested in 
the first postservice year, presumptive service connection 
under 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 is 
not for consideration.  

The veteran's statements to the effect that he sustained back 
injuries in service, and has residual back disorder(s) 
related to service, cannot by themselves establish this is 
so.  See Espiritu, supra.  The Board is aware that a history 
of back injuries in service was noted in postservice medical 
records, however, as with the hiatal hernia, those notations 
are bare transcriptions of lay history, and thus are not 
competent medical evidence that his current lumbosacral spine 
disorder is related to his service.  See LeShore, supra.  It 
is also noteworthy that the earliest documentation of a low 
back disability, in 1985, was after an intercurrent work-
related back injury, for which the veteran was awarded 
workman's compensation benefits (although there is a notation 
of a prior year history of chiropractic manipulations, such 
manipulations would have begun years after service).   

In the absence of any competent (medical) evidence of a nexus 
between the veteran's current back disability and service, 
service connection for residuals of a back injury is not 
warranted.  See Hickson, 12 Vet. App. at 253; Savage, 10 Vet. 
App. at 498; Voerth, 13 Vet. App. 117.  The doctrine of 
resolving reasonable doubt in the veteran's favor does not 
apply, as the preponderance of the evidence is against this 
claim.  





ORDER

Service connection for residuals of a back injury is denied.  

Service connection for a hiatal hernia is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


